Citation Nr: 1130426	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  04-32 847	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for frostbite residuals of the face.

2.  Entitlement to service connection for frostbite residuals of the neck and scalp.  

3.  Entitlement to service connection for residual scarring due to an injury to the right eye.

4.  Entitlement to a disability rating in excess of 40 percent for frostbite residuals of the left lower extremity with polyaxial neuropathy.

5.  Entitlement to a disability rating in excess of 40 percent for frostbite residuals of the right lower extremity with polyaxial neuropathy.

6.  Entitlement to a disability rating in excess of 40 percent for chronic otitis externa with bilateral high tone deafness.

7.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for an abdominal aortic aneurysm (AAA).

8.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a low back disorder, to include as secondary to an AAA.

9.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a right hip disorder, to include as secondary to an AAA.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to March 1946.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 and February 2006 decision rendered by the Boston, Massachusetts Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In October 2009, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

These matters were before the Board in April 2010.  At such time, the Board found that new and material evidence had been received to reopen a claim of entitlement to service connection for frostbite residuals of the face.  It remanded that issue and the other issues on appeal to the RO, via the Appeals Management Center (AMC).  

In April 2011, the AMC granted a claim of entitlement to service connection for residuals of frostbite to the ears and assigned an initial 10 percent disability evaluation.  In addition, it granted increased 40 percent ratings for residuals of frostbite affecting the left and right lower extremities with polyaxial neuropathy.


FINDING OF FACT

On June 2, 2011 the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts, that the appellant died in May 2011.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


